DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on the31st of December, 2019 and 28th of July, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
3.	Claims 5, 6, 8, 15, 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


5.	Claims 1-4, 7, 9-14, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Publication No.: US 2013/0329596 A1 to Shirakabe et al. (Shirakabe), in view of Publication No.: US 2013/0163570 A1 to Zhang et al. (Zhang).
	As to Claims 1 and 11, Shirakabe discloses a network entity in a wireless communication system of shared spectrum resources, the network entity comprising: 
a transceiver configured (Fig. 3, ‘transmission and reception antennas’, ¶ 0077) to:
transmit, to a set of neighbor network entities in the wireless communication system, a coordination request message indicating an intended transmission power for a data transmission by the network entity (‘an object of the present invention is to appropriately control resources used by a radio base station having a larger transmission power to send a radio signal, in order to reduce interference imposed by a radio signal sent from the radio base station having the larger transmission power on a radio signal sent from a radio base station having a smaller transmission power in a radio communication system having a plurality of types of radio base stations having different transmission powers (transmission capabilities)’, ¶ 0005; see also ¶ 0004); and 
a processor operably connected to the transceiver (Fig. 3, ‘controller 130’, ¶ 0079), the processor configured to: 
determine resources of the shared spectrum resources to use for the data transmission based on the intended transmission power and the coordination response 
wherein the transceiver is configured to transmit, to at least one terminal in a cell of the network entity, the data transmission based on the determined resources (Figs. 6-8, ‘the radio communication section 210 of the pico base station 200 sends the radio signal to the user equipment 300 continuously, that is, in both non-protected sub-frames NSF and protected sub-frames PSF’, ¶ 0092; see also ¶ 0125).
Shirakabe does not expressly disclose receive, from at least one of the set of neighbor network entities, a coordination response message in response to the coordination request message. 
However, Zhang discloses receive, from at least one of the set of neighbor network entities, a coordination response message in response to the coordination request message (‘the base station can also include an interference coordination request unit, which at least responses the medium interference state estimation to transmit the interference coordination request to one or a plurality of predetermined base stations, wherein interference coordination request includes the information for indicating the interference state of said physical resource block’, abstract; see also ¶s 0009 and 0032).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘receive, from at least Zhang into Shirakabe so as to effectively and efficiently control inter cell interferences in heterogeneous networks, Zhang ¶ 0008.
As to Claims 2 and 12, Shirakabe further discloses wherein: a signal for the coordination request message is transmitted at the intended transmission power to indicate the intended transmission power, or the signal for the coordination request message is transmitted at the intended transmission power increased by a threshold amount to indicate the intended transmission power and the threshold amount is preset or indicated in the coordination request message (‘an object of the present invention is to appropriately control resources used by a radio base station having a larger transmission power to send a radio signal, in order to reduce interference imposed by a radio signal sent from the radio base station having the larger transmission power on a radio signal sent from a radio base station having a smaller transmission power in a radio communication system having a plurality of types of radio base stations having different transmission powers (transmission capabilities)’, ¶ 0005).
As to Claims 3 and 13, Zhang further discloses wherein: the transceiver is further configured to receive, from another of the set of neighbor network entities, a coordination request message (‘the base station may comprise a reception unit and a power adjustment unit. The reception unit may receive interference coordination requests from one or more predetermined base stations. The interference coordination requests may include information indicative of interference condition on respective 
the processor is configured to: determine whether the other neighbor network entity is within an interference range of the network entity based on the received coordination request message and the intended transmission power of the network entity (‘the base station may comprise a reception unit and a power adjustment unit. The reception unit may receive interference coordination requests from one or more predetermined base stations. The interference coordination requests may include information indicative of interference condition on respective physical resource units as evaluated by the base station which the interference coordination requests come from. The power adjustment unit may reduce the transmission power on a physical resource unit if the information indicates the physical resource unit at the moderate interference condition’, ¶ 0008), and 
determine whether to transmit a coordination response message to the other neighbor network entity based on the determination of whether the other neighbor network entity is within the interference range of the network entity (‘the base station may comprise a reception unit and a power adjustment unit. The reception unit may receive interference coordination requests from one or more predetermined base stations. The interference coordination requests may include information indicative of interference condition on respective physical resource units as evaluated by the base station which the interference coordination requests come from’, ¶ 0008).  In addition, the same suggestion/motivation is used as the rejection for Claims 1 and 11.
Claims 4 and 14, Zhang further discloses wherein to determine whether the other neighbor network entity would cause interference to the network entity, the processor is configured to compare at least a receive power of a signal for the received coordination request message with a threshold that is a function of the intended transmission power of the network entity (‘according to the method, interference coordination requests from one or more predetermined base stations may be received. The interference coordination requests may include information indicative of interference condition on respective physical resource units as evaluated by the base station which the interference coordination requests come from. In addition, the transmission power on a physical resource unit may be reduced if the information indicates the physical resource unit at the moderate interference condition’, ¶ 0010).  In addition, the same suggestion/motivation is used as the rejection for Claims 1 and 11.
As to Claims 7 and 17, Zhang further discloses wherein: the transceiver is further configured to receive a signal transmitted by another of the set of neighbor network entities (‘the base station may comprise a reception unit and a power adjustment unit. The reception unit may receive interference coordination requests from one or more predetermined base stations. The interference coordination requests may include information indicative of interference condition on respective physical resource units as evaluated by the base station which the interference coordination requests come from’, ¶ 0008),
the processor is configured to:
determine, based on the received signal, whether transmitting the data transmission at the intended transmission power would cause the network entity to 
based on determining that transmitting at the intended transmission power would cause interference, determine an amount to decrease the intended transmission power by to avoid the interference and whether the network entity can transmit the data transmission at the decreased amount (‘the base station may comprise a reception unit and a power adjustment unit. The reception unit may receive interference coordination requests from one or more predetermined base stations. The interference coordination requests may include information indicative of interference condition on respective physical resource units as evaluated by the base station which the interference coordination requests come from. The power adjustment unit may reduce the transmission power on a physical resource unit if the information indicates the physical resource unit at the moderate interference condition’, ¶ 0008).  In addition, the same suggestion/motivation is used as the rejection for Claims 1 and 11.
As to Claims 9 and 19, Shirakabe further discloses wherein: the processor is configured to determine a phase to not perform spectrum resource sharing (‘the resource specifying section 134 of the macro base station 100 of the first embodiment specifies a larger number of protected sub-frames PSF in the radio frame F that the 
the transceiver is configured to transmit, to the set of neighbor network entities, a coordination request message indicating a fixed amount of spectrum resources reserved by the network entity during the phase for indication to neighbors of the set of neighbor network entities (‘the resource specifying section 134 of the macro base station 100 of the first embodiment specifies a larger number of protected sub-frames PSF in the radio frame F that the radio communication section 110 sends when the macro base station 100 has a smaller amount of traffic (lower communication load)’, ¶ 0094).
As to Claims 10 and 20, Shirakabe further discloses wherein the coordination request or response messages include at least one of a cell identifier, an operator identifier, a transmission power level, transmission beam information, a resource reservation success ratio, a priority level of the network entity for the shared spectrum resources, and an amount of bandwidth requested by the network entity (‘in particular, since the macro base station 100 has a larger transmission power than the pico base station 200, the radio signal from the macro base station 100 strongly interfere with the radio signal from the pico base station 200’, ¶ 0091).

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619.  The examiner can normally be reached on 8:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 5712723011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GBEMILEKE J ONAMUTI/Primary Examiner, Art Unit 2463